        CASE 0:16-cv-00100-DWF-LIB Doc. 121 Filed 07/24/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Brittany R. Tovar and Reid Olson,                 Case Number: 16-cv-00100 (DWF/LIB)

                 Plaintiffs,
v.

Essentia Health; Innovis Health, LLC
d/b/a Essentia Health West;
HealthPartners, Inc.; and
HealthPartners Administrators, Inc.,

                 Defendants.


                           STIPULATION FOR DISMISSAL


       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that

the above-captioned action may be, and hereby is, dismissed with prejudice with all parties

agreeing to bear their own costs and fees.

       IT IS FURTHER STIPULATED AND AGREED that a judgment of dismissal with

prejudice may be entered pursuant to the Stipulation without further notice.

Dated: July 23, 2019                            s/ Christy L. Hall
                                                Christy L. Hall (#0392627)
                                                Ashlynn Kendzior (#400136)
                                                GENDER JUSTICE
                                                200 University Avenue West, Suite 200
                                                St. Paul, MN 55103
                                                Telephone: (651) 789-2093
                                                Christy.hall@genderjustice.us
                                                Ashlynn.kendzior@genderjustice.us
                                                Attorneys for Plaintiff Reid Olson
                                                and Brittany R. Tovar
       CASE 0:16-cv-00100-DWF-LIB Doc. 121 Filed 07/24/19 Page 2 of 2




Dated: July 23, 2019                     s/ Lisa Edison-Smith
                                         Lisa Edison-Smith (#266127)
                                         Vanessa L. Lystad (#0394881)
                                         VOGEL LAW FIRM
                                         218 NP Avenue, PO Box 1389
                                         Fargo, North Dakota 58107-1389
                                         Telephone: (701) 237-6983
                                         ledison-smith@vogellaw.com
                                         vlystad@vogellaw.com
                                         Attorneys for Defendants Essentia
                                         Health and Innovis Health dba
                                         Essentia Health West




Dated: July 24, 2019                     s/ David M. Wilk
                                         David M. Wilk (#222860)
                                         LARSON • KING LLP
                                         2800 Wells Fargo Place
                                         30 East Seventh Street
                                         St. Paul, Minnesota 55101
                                         Telephone: (651) 312-6500
                                         dwilk@larsonking.com
                                         Attorneys for Defendants
                                         HealthPartners, Inc. and
                                         HealthPartners Administrators, Inc.




                                     2
